Judge Lane
delivered the opinion of the court:
In 1819, when this bond was executed, under the law then in force, the security upon an appeal became bound absolutely for the amount of the debt, upon judgment against the appellant in the Supreme Court. Such was. the law when the judgment against ' Granger was finally rendered. To charge Pierce, it was not then necessary to sue execution against Granger. This being the case, Pierce is not released by the fact of suing and levying the execu-; tion, out of which, without fault of the plaintiff, nothing was made. No other ground of discharge is set up. This being held insufficient, judgment must be for the plaintiff.